— Determination of respondent Police Commissioner, dated January 14, 1991, which dismissed petitioner from the Police Department, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78, transferred to this Court by order of the Supreme Court, New York County (Edith Miller, J.), entered May 13, 1991, is dismissed, without costs.
*366Petitioner was charged with multiple violations of the Department’s patrol guide while on duty and with harassing an individual while off-duty in order to obtain a benefit for a personal friend.
Resolution of issues of credibility rests solely with the administrative agency (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Testimony credited by a Hearing Officer, along with other evidence adduced, may provide substantial evidence for the determination under review (supra, at 443). The Hearing Officer credited the testimony of the IAD surveillance officers who observed petitioner improperly conducting personal business while on his post. Moreover, petitioner admitted to committing virtually all of the infractions cited. Regarding petitioner’s off-duty behavior, the Hearing Officer credited the testimony of a business executive that petitioner had tried to coerce him into giving petitioner’s friend a better job and/ or money. Moreover, the Hearing Officer reviewed an audio tape of a conversation between petitioner and the executive and concluded that "[i]t is crystal clear from this tape that the substance of this conversation is the prospect of a better job or a private business venture for [petitioner’s friend], brought about by [the business executive]”. Finally, a Police Department fingerprint expert testified that petitioner’s fingerprint was found on a threatening letter sent to the executive’s office. Thus, the Commissioner’s determination was amply supported by substantial evidence. Concur — Sullivan, J. P., Carro, Asch and Rubin, JJ.